

117 HR 3743 IH: Supporting the Foundation for the National Institutes of Health and the Reagan-Udall Foundation for the Food and Drug Administration Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3743IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Hudson (for himself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo increase funding for the Reagan-Udall Foundation for the Food and Drug Administration and for the Foundation for the National Institutes of Health.1.Short titleThis Act may be cited as the Supporting the Foundation for the National Institutes of Health and the Reagan-Udall Foundation for the Food and Drug Administration Act.2.Reagan-Udall Foundation and Foundation for the National Institutes of Health(a)Reagan-Udall Foundation for the Food and Drug AdministrationSection 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd(n)) is amended by striking $500,000 and not more than $1,250,000 and inserting $1,250,000 and not more than $5,000,000.(b)Foundation for the National Institutes of HealthSection 499(l) of the Public Health Service Act (42 U.S.C. 290b(l)) is amended by striking $500,000 and not more than $1,250,000 and inserting $1,250,000 and not more than $5,000,000. 